DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DANIEL MUNNA,
                                Appellant,

                                     v.

               PALM BEACH WINE MERCHANTS, INC.,
                           Appellee.

                               No. 4D19-3373

                              [October 1, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward L. Artau, Judge; L.T. Case No. 50-2017-CA-
009083-XXXX-MB.

   Tina M. Talarchyk of The Talarchyk Firm, Palm Beach, for appellant.

   Dean J. Rosenbach of Law Offices of Marshall E. Rosenbach, North
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.